DETAILED ACTION
	In Reply filed on 08/11/2022, claims 16 and 19-24, and 33-45 are pending. Claims 16 and 19 are currently amended. Claims 1-15 and 17-18 were previously canceled, and no claim is newly added. Although claims 25-32 are currently withdrawn based on the Restriction/Election and the final argument mailed on 06/16/2021 and 12/20/2021, respectively, the remaining claims, claims 38-45, which belong to non-elected Group II, still remain pending. Claims 16 and 19-24, and 33-37 (i.e., excluding claims 38-45) are considered in this Office Action. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norman Thot on 08/17/2022 and 08/22/2022.

The application has been amended as follows: 

Claim 19 (Currently Amended): 
(lines 11-19)
wherein, 
the auxiliary roll allows, 
the product web to advance during a time required to bring the first treatment roll into the first parked position and to bring a second treatment roll into a working position so as to form a third treatment gap with the counter tool, 
 and 
wherein, the treatment of the product web is  continued when performing the method.

Claims 25-32 (Canceled).

Claims 38-45 (Canceled). 

(END)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, claim 16 recites the following limitations in lines 17-20: 
“the first working position and the second working position overlap when either the first treatment gap or the second gap treatment gap solely exists, and 
the mounting of the first treatment roll and the mounting of the second treatment roll are independent of each other.” 
Bruder teaches all the claimed limitations (see pages 3-5 of the Office Action mailed on 05/13/2022) but does not specifically teach that the mounting of the first treatment roll and the mounting of the second treatment roll are independent of each other. In the apparatus disclosed in Bruder, the first treatment roll and the second treatment roll are mounted in one mounting, and they cannot be independent of each other. 
Lassila (US 5,131,324) teaches a calender device in which two treatment rolls form a respective nip with a counter roller, and the mountings of the two treatment rolls are independent of each other (see FIGURE 1A). However, Lassila’s device does not teach that the first working position and the second working position overlap when either the first treatment gap or the second treatment gap solely exists. 
Thus, Bruder, Lassila, or a combination of Bruder and Lassila does not teach, suggest, or motivate all the claimed limitations.  
An updated search of the relevant prior art failed to turn up any other prior art references which anticipate or could be used individually or in combination to set forth a prima facie case of obviousness and upon which to base a prior art rejection for claims rejecting these limitations.
Therefore, claim 16 is allowed, and claims 20-24 are allowed as being dependent from claim 16. 
Regarding claim 19, claim 19 recites the following limitations in lines 11-19: 
“wherein, the auxiliary roll allows, 
the product web to advance during a time required to bring the first treatment roll into the first parked position and to bring a second treatment roll into a working position so as to form a third treatment gap with the counter tool, and
 wherein, the treatment of the product web is continued when performing the method.”
Mai in view of Halme teaches all the claimed limitations (see pages 6-9 of the Office Action mailed on 05/13/2022) but does not specifically teach that the treatment of the product web is continued when performing the method. 
Although Halme, solely, teaches that “the first treatment roll to be replaced with a replacement roll and to bring the replacement roll into the first working position to reproduce the first treatment gap” (deleted limitations; see above in the Examiner’s amendment) (column 3 lines 1-7; column 5 line 54-column 6 line 3; FIGURE 3), Halme does not specifically teach that there is a second treatment roll brought into a working position so as to form a third treatment gap with the counter tool.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipate or could be used individually or in combination to set forth a prima facie case of obviousness and upon which to base a prior art rejection for claims rejecting these limitations.
Therefore, claim 19 is allowed, and claims 33-37 are allowed as being dependent from claim 19.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INJA SONG/Examiner, Art Unit 1744         

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726